DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2020 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 27-30, 43, 45-50 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkegaard (US Patent Publication No. 2004/0200248 A1).
In regard to claim 19, Kirkegaard discloses a method of increasing crop yield [Paragraph 0079] and increasing protein levels in plant products (e.g. providing proteins to plant) [Paragraph 0096], comprising the following steps:
applying a slow-release, synergistic composition [Paragraph 0043] comprising a carbohydrate (e.g. flour) [Paragraph 0092] and potassium bicarbonate [Paragraph 0093] to the root zone of the plant [Paragraph 0010], wherein the slow-release, synergistic composition is in a solid or semi-solid form (e.g. dust-free powder) [Paragraph 0101] and the root zone contains water and roots of the plant [Paragraph 0102]; and
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a pH of 6.5 [Paragraph 0049] to 10 [Paragraph 0051] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water [Paragraph 0017-0019].

	In regard to claims 20, 27, 30, 43 and 45, Kirkegaard discloses a composition further comprising a source of nitrogen in the form of urea [Paragraph 0037] and a starch carbohydrate [Paragraph 0092].

In regard to claims 28-29, Kirkegaard discloses a composition is in the form of a blended dust-free powder [Paragraph 0101].

In regard to claim 46, Kirkegaard discloses a bicarbonate component potassium bicarbonate [Paragraph 0093].

In regard to claims 47-50, Kirkegaard discloses a starch carbohydrate in the form of wheat starch (e.g. flour) or corn meal or corn syrup [Paragraph 0092-0095].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 30, 44 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN 104262018A) as evidenced by Eggum (Journal of the Science of Food and Agriculture, 1975).

	In regard to claim 19, Pan discloses a method of increasing crop yield [Paragraph 0004] comprising the following steps:
applying a slow-release [Table 4] synergistic composition comprising a carbohydrate (e.g. vinasse) and ammonium bicarbonate [Paragraph 0012] to the root zone of the plant (e.g. paddy) 
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a neutral pH because each component of the fertilizer has a neutral pH [Paragraph 0012] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water.

The Pan reference does not explicitly disclose increasing protein levels in the plant product but does teach applying nitrogen sources [Paragraph 0012]. Eggum describes wherein “applied nitrogen fertilizer has been found to be an environmental factor that affects the protein content of rice” and therefore the claimed increase in protein levels in plant product necessarily flows from the teachings of Qingdao which applies a nitrogen fertilizer to crops such as rice [Abstract].

In regard to claims 20, 30 and 44, Pan discloses a composition further comprising a source of nitrogen in the form of diammonium phosphate [Paragraph 0012] and a starch carbohydrate [Paragraph 0092].

	In regard to claims 21-22, Pan discloses the composition in the form of granules [Claim 3].

	In regard to claims 51-52, Pan discloses a composition comprising bicarbonate in the form of ammonium bicarbonate at 35 wt% and carbohydrate in the form of vinasse at 1.3 wt% [Paragraph 0012]

Claims 19, 25-26, 37-40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Qingdao (CN 104045437A) as evidenced by Eggum (Journal of the Science of Food and Agriculture, 1975).
In regard to claim 19, Qingdao discloses a method of increasing crop yield [Paragraph 0003] comprising the following steps:
applying a slow-release, synergistic composition [Paragraph 0002] comprising a carbohydrate (e.g. bagasse) [Paragraph 0005] and ammonium bicarbonate [Paragraph 0005] to the root zone of the plant (e.g. paddy) [Abstract], wherein the composition is in a solid or semi-solid form (e.g. composed of dry components) and the root zone contains water and roots of the plant (e.g. paddy rice) [Abstract]; and
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a neutral pH because each component of the fertilizer has a neutral pH [Paragraph 0005] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water.

The Qingdao reference does not explicitly disclose increasing protein levels in the plant product but does teach applying a nitrogen source [Paragraph 0005]. Eggum describes wherein “applied nitrogen fertilizer has been found to be an environmental factor that affects the protein content of rice” and therefore the claimed increase in protein levels in plant product necessarily flows from the teachings of Qingdao which applies a nitrogen fertilizer to crops such as rice [Abstract].

	In regard to claims 25-26, Qingdao discloses applying to rice [Abstract] and improvement in crop growth. One of ordinary skill in the art would have been motivated to apply fertilizer to any type of crop plant including those claimed for the purpose of increasing yield in commonly grown crops.

In regard to claims 37-40, Qingdao discloses a method of increasing crop yield [Paragraph 0003] comprising applying a composition to the root zone of a rice plant (e.g. paddy rice) [Abstract] 



	In regard to claim 55, Qingdao discloses a composition comprising a lubricant (e.g. silica) [Paragraph 0005].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Qingdao (CN 104045437A) as evidenced by Eggum (Journal of the Science of Food and Agriculture, 1975) in view of James (AgPro, 2016).
In regard to claim 23, Qingdao does not explicitly teach the depth which the composition is placed beneath the soil.

As disclosed by James, dry fertilizer are placed 2 inches below the seed (e.g. 5.08 cm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the fertilizer at the claimed depth beneath the surface of the soil with customary and well-known techniques as described by James. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Qingdao (CN 104045437A) as evidenced by Eggum (Journal of the Science of Food and Agriculture, 1975) in view of Naipictuasdharwad (Agropedia, 2009).

In regard to claim 24, Qingdao discloses a method for increasing crop yield in plant products comprising applying a fertilizer to a paddy (e.g. flooded soil) [Abstract]. The reference does not disclose the depths of the covering of water above the surface of the soil of a paddy. 

Naipictuasdharwad is directed to paddy crop water supply. The depth of water varies during different crop growth stages of rice ranging from 2-5 cm (e.g. less than 30.5 cm deep) [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grow rice in a paddy as described by Qingdao with water content within customary amounts and heights as described by Naipictuasdharwad. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkegaard (US Patent Publication No. 2004/0200248 A1) in view of Wikipedia (Soil Test, 2016).

	In regard to claim 31, Kirkegaard discloses a method of increasing crop yield [Paragraph 0079] and increasing protein levels in plant products (e.g. providing proteins to plant) [Paragraph 0096], comprising the following steps:
applying a first fertilizer to soil, in which is growing cultivated plants [Claim 1]
applying a slow-release, synergistic composition [Paragraph 0043] comprising a carbohydrate (e.g. flour) [Paragraph 0092] and potassium bicarbonate [Paragraph 0093] to the root zone of the plant 
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a pH of 6.5 [Paragraph 0049] to 10 [Paragraph 0051] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water [Paragraph 0017-0019].

The Kirkegaard reference does not teach a step for testing soil for growing the plants to check for amounts of nutrients, secondary nutrients, and micronutrients. However, Wikipedia describes soil testing as laboratory tests to check for plant nutrient in three categories (major nutrients, secondary nutrients, and minor nutrient) [Page 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a step of soil testing before applying fertilizer because soil testing is used to facilitate fertilizer composition and dosage selection for land employed in agricultural industries [Page 2]. One of ordinary skill in the art would have been motivated to estimate the plant-available concentration of plant nutrients in a soil to determine fertilizer recommendations in agricultural practices.

	In regard to claim 32, Kirkegaard discloses a fertilizer comprising a nitrogen source (e.g. ammonium sulfate); a phosphorus compound (e.g. triple super phosphate) [Paragraph 0097] and a potassium compound (potassium chloride) [Claim 2].

In regard to claim 33, Kirkegaard discloses a composition comprising Animax which is a product containing vitamins and trace minerals [Paragraph 0096] including calcium, copper, selenium, zinc and .

Claims 34-35 and 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkegaard (US Patent Publication No. 2004/0200248 A1) in view of Wikipedia (Soil Test, 2016) and further in view of Brucher (US Patent Publication No. 2012/0103039 A1).

In regard to claim 34-35 and 54, Kirkegaard does not explicitly teach where the fertilizer is in the form of a tablet or granule having a diameter of 0.15-5 .10 cm. 

Nonetheless, while Kirkegaard teaches wherein the fertilizer is in the form of a powder [Paragraph 0043], Brucher teaches wherein a slow release fertilizer made from powders can be pelletized to any desired size such as to 2 cm in diameter for a more convenient form [Paragraph 0134]. Forms and dimensions of pellets and granules are well known to a person skilled in the art (20 mm diameter) [Paragraph 0174]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brucher with Kirkegaard to specify wherein the fertilizer is in the form of a tablet or granule having a diameter of 0.15-5.10 cm. One of ordinary skill in the art would have been motivated to formulate a composition in a more convenient form for slow release. Furthermore, Kirkegaard’s composition is considered biodegradable due to the materials being absorbed by plant roots.

Claims 41-42 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkegaard (US Patent Publication No. 2004/0200248 A1) in view of Wikipedia (Soil Test, 2016) (as applied to the rejection of claims 59-60) and further in view of Mitsui et al. (Soil Science and Plant Nutrition, 1957).

In regard to claims 41-42 and 59-60, the Kirkegaard reference discloses a slow release of nutrients to the root zone over a period of a period of at least a few days at in a neutral pH range [Paragraph 0052-0053] and while the Kirkegaard reference does not describe the release of bicarbonate over time, one of ordinary skill it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nitrogen nutrient and bicarbonate would be released over a similar amount of time when applied as together in a composition. The reference does not explicitly describe a time period of 14 days or 21 days.

Mitsui et al. is directed to the uptake of carbon from urea over time. The main portion will be taken up in the form of carbon dioxide or carbonate. The decomposition of urea into ammonium carbonate incorporated into the soil is usually rapid [Page 62, Column 1]. The ammonification of urea occurs rapidly at first then decreases slowly over time [Figure 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the release of carbonate or carbon occurs over a time period of at least 21 days. In waterlogged soil, diminished carbon dioxide escapes both due to the prevention of gas exchange and the elevation of pH, resulting in the favorable existence of stable carbonate [Page 64, Column 1].
Response to Arguments
Applicant’s arguments and the declaration under 37 CFR 1.132 filed 01/25/2021 with respect to the rejection of the claims based on the teachings of the Chaudhry reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 11, 2021